         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 1 of 13




 1

 2

 3

 4

 5
            IN THE SUPERIORUNITED STATES DISTRICT COURT OF THE STATE
 6                 WESTERN DISTRICT OF WASHINGTON AT TACOMA
                         IN AND FOR THE COUNTY OF CLARK
 7
     DALE GARCIA and JANA ARCHAMBEAU,
 8   husband and wife,                                         No. 3:20-cv-05945-BHS
 9                                 Plaintiffs,                 AMENDED COMPLAINT
10          v.                                                 FOR DAMAGES AND FOR
                                                               VIOLATION OF CIVIL
11   THOMAS BENENATI and LORETTA                               RIGHTS
     BENENATI, husband and wife and the marital
12   community thereof; RYAN LAYTON and JANE
     DOE LAYTON, husband and wife and the marital
13   community thereof; ROBERT INGRAM and JANE                (CLARK COUNTY
     DOE INGRAM, husband and wife and the marital             SUPERIOR COURT CAUSE
14   community thereof; MICHAELSTERNBACK and                  NO. 20-2-01677-06)
     JANE DOE STERNBACK, husband and wife and
15   the marital community thereof; MATT NILES and
     JANE DOE NILES, husband and wife and the
16   marital community thereof; STATE OF
     WASHINGTON; WASHINGTON STATE PARKS
17   AND RECREATION COMMISSION; JOHN and
     JANE DOES 1-20 and the marital communities
18   thereof, and ABC CORPORATIONS 1-10,

19                                Defendants.

20

21         COME NOW Plaintiffs, DALE GARCIA and JANA ARCHAMBEAU, by and through

22   their attorneys undersigned, and for causes of action against Defendants plead and allege as

23   follows:

24

25

26

       AMENDED COMPLAINT FOR DAMAGES &                   Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -1                 + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 2 of 13




 1
                                    I. JURISDICTION AND VENUE
 2
             1.1    Plaintiffs assert have withdrawn all federal claims under 42 U.S.C. § 1983
 3
     over which from this Court has concurrent jurisdiction with the federal courts.action.
 4
     Plaintiffs’ state-law claims for personal injury are within this Court’s originalthe
 5   jurisdiction and arise fromof the same set of factsState of Washington Superior Courts. A
 6   significant part of the acts alleged herein including the injury of the plaintiffs occurred in
 7   Clark County Washington, and Clark County Superior Court, in which this case was
 8   originally filed is the appropriate jurisdiction and venue.
 9                                            II. PARTIES
10          2.1     At all times material hereto, Plaintiffs were husband and wife, residing in
11   Clark County, WAWashington.
12          2.2     Thomas Benenati was at all times material hereto a Park Ranger for
13   Defendant Parks Department and is believed to be a resident of Clark County, Washington.
14          2.3     At all times material hereto, Defendant Thomas Benanti and Loretta
15   Benenati were husband and wife, and as such constituted a marital community under the
16   laws of the State of Washington. All acts performed by Defendant Thomas Benenati were
17   for the benefit of the marital community.
18          2.4     At all times material hereto, Defendant Benenati was an employee and/or
19   agent of Defendant State of Washington, was acting in the course and scope of said

20   employment/agency and was acting under color of State law.

21          2.5     Ryan Layton is and was at all times material hereto a Region Manager at

22   Defendant Parks Department whose current address is believed to be in Wenatchee,

23   Washington.

24          2.6     At all times material hereto, Defendant Layton and Jane Doe Layton, whose

25   true name is unknown, were husband and wife, and as such constituted a marital

26

       AMENDED COMPLAINT FOR DAMAGES &                       Leemon       403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -2                     + Royer     Phone 206 269-1100 Fax 206 269-7424
                                                                   PLLC
         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 3 of 13




 1
     community under the laws of the State of Washington. All acts performed by Defendant
 2
     Layton were for the benefit of the marital community.
 3
            2.7     At all times material hereto, Defendant Layton was an employee and/or
 4   agent of Defendant State of Washington, was acting in the course and scope of said
 5   employment/agency and was acting under color of State law.
 6          2.8     Robert Ingram is and was at all times material hereto the Chief of Visitor
 7   Protection and Law Enforcement for Defendant Parks Department, whose county of
 8   residence is presently unknown, but is believed to be within the Western District of
 9   Washington.
10          2.9     At all times material hereto, Defendant Ingram and Jane Doe Ingram, whose
11   true name is unknown, were husband and wife, and as such constituted a marital
12   community under the laws of the State of Washington. All acts performed by Defendant
13   Ingram were for the benefit of the marital community.
14          2.10    At all times material hereto, Defendant Ingram was an employee and/or
15   agent of Defendant State of Washington, was acting in the course and scope of said
16   employment/agency and was acting under color of State law.

17          2.11    Defendant Michael Sternback is and at all relevant times was Assistant

18   Director Operations for Defendant Parks Department, whose county of residence is

19   presently unknown but is believed to be within the Western District of Washington.

20          2.12    At all times material hereto, Defendant Sternback and Jane Doe Sternback,

21   whose true name is unknown, were husband and wife, and as such constituted a marital

22   community under the laws of the State of Washington. All acts performed by Defendant

23   Sternback were for the benefit of the marital community.

24

25

26

       AMENDED COMPLAINT FOR DAMAGES &                     Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -3                   + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                              PLLC
         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 4 of 13




 1
            2.13    At all times material hereto, Defendant Sternback was an employee and/or
 2
     agent of Defendant State of Washington, was acting in the course and scope of said
 3   employment/agency and was acting under color of State law.
 4          2.14    Defendant Matt Niles was at all times material hereto the Southwest Region
 5   Manager for Defendant Parks Department whose county of residence is presently unknown,
 6   but is believed to be within the Western District of Washington.
 7          2.15    At all times material hereto, Defendant Matt Niles and Jane Doe Niles were
 8   husband and wife, and as such constituted a marital community under the laws of the State
 9   of Washington. All acts performed by Defendant Matt Niles were for the benefit of the
10   marital community.
11          2.16    At all times material hereto, Defendant Niles was an employee and/or agent
12   of Defendant State of Washington, was acting in the course and scope of said
13   employment/agency and was acting under color of State law.
14          2.17    Defendant State of Washington was and is a sovereign state and has by law
15   consented to be sued.
16          2.18    Defendant Washington State Parks and Recreation Commission (hereafter
17   Parks Department) is a public agency of the State of Washington. Defendant Parks

18   Department is and was at all times material hereto responsible for the operation of Paradise

19   Point State Park located in Ridgefield, Clark County, Washington.

20          2.19     Upon information and belief, at all times material hereto, Defendants

21   JOHN and JANE DOES, 1-10, whose names are presently unknown were supervisory

22   personnel of Defendant Parks Department and/or Defendant State of Washington who knew

23   or should have known of Defendant Benenati’s tendency to violence and danger of causing

24   harm to members of the public, and were in a position to and had a duty to mitigate the risk

25   of such violence. Each and all of them with negligence, gross negligence and/or deliberate

26   indifference failed to do so.


       AMENDED COMPLAINT FOR DAMAGES &                     Leemon       403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -4                   + Royer     Phone 206 269-1100 Fax 206 269-7424
                                                              PLLC
         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 5 of 13




 1
            2.20    Further, JOHN and JANE DOES, 1-10, were employees and/or agents of
 2
     Defendant STATE OF WA and were acting within the course and scope of said
 3   employment/agency and under color of State law. The identities of these individuals are
 4   not yet fully ascertainable, and discovery will be required to determine whether additional
 5   parties should be or will be named. Plaintiff reserves the right to amend her complaint to
 6   more specifically identify JOHN and JANE DOES1-10, when such identities are
 7   discovered, and such amendment shall relate back to the time this complaint is filed.
 8          2.21    PlaintiffPlaintiffs served a tort claim in this matter on the State of
 9   Washington on or about December 7, 2018; more than 60 days have passed since service
10   thereof.
11                                           III. FACTS
            Plaintiffs re-allege and incorporate by reference each and every allegation set forth in
12

13   paragraphs 1.1 through 3.21.

14          3.1     As of June 9, 2018 Defendant Thomas BENENATI had a tendency to act with

15   excessive force and violence and had a history of repeated improper violence towards park
16
     patrons, and said tendency and said history of violence were well known to all Defendants.
17
     Notwithstanding this knowledge, the individual defendants failed to take appropriate steps to
18
     retrain, restrain or otherwise discipline Benenati so as to mitigate the clear danger he
19
     presented to the public, instead maintaining him in his position as an armed Park Ranger in
20

21   reckless disregard of the rights of the park-going public.

22          3.2     On or about June 9, 2018 Plaintiff Jana Archambeau was transporting her son
23   to a campsite at Paradise Point State Park and mistakenly drove down a one-way park road.
24
     She was stopped by Park Ranger Benenati who had her pull over to a small parking area.
25

26

       AMENDED COMPLAINT FOR DAMAGES &                       Leemon      403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -5                     + Royer    Phone 206 269-1100 Fax 206 269-7424
                                                                  PLLC
         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 6 of 13




 1   Ms. Archambeau stepped out of her car and was pushed back into the car by Benenati, who

 2   told her to provide license, registration and insurance.
 3
             3.3     Because her insurance card was not current, Ms. Archambeau called her
 4
     husband, plaintiff Dale Garcia, and asked him to bring the current one. Mr. Garcia arrived
 5
     and parked by the entrance of the park and began walking to where his wife was parked.
 6
             3.4     Defendant Benenati immediately told Mr. Garcia to leave and without
 7

 8   provocation deployed his Taser on Mr. Garcia, then Tased him again, pepper sprayed both

 9   the Plaintiffs; and beat the unarmed Mr. Garcia repeatedly with his metal baton.
10           3.5     Ms. Archambeau tried to come to her husband’s aid and Benenati hit her with
11
     the baton as well.
12
             3.6     Benenati then pulled his loaded handgun and pointed it at Mr. Garcia and Ms.
13
     Archambeau. Neither Mr. Garcia nor Ms. Archambeau were armed, nor did either pose any
14

15   danger to Benenati or anyone else, and there was no justification for Benenati’s offer of

16   deadly force.

17           3.7     Benenati then continued to beat Mr. Garcia with his ASP, while Garcia was
18   retreating in an attempt to avoid further injury. Benenati arrested Mr. Garcia, turned him over
19
     to transporting officers, filed a false police report and initiated false criminal actions against
20
     Mr. Garcia, charging him with Assault III and Resisting Arrest. He was transported to Clark
21
     County Jail and was released June 11, 2018, with directions to appear in court on June 22,
22

23   2018.

24

25

26

       AMENDED COMPLAINT FOR DAMAGES &                        Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -6                      + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                                 PLLC
         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 7 of 13




 1          3.8     Mr. Garcia appeared in Court on June 22, 2018, at which time the prosecuting

 2   attorney determined not to file any charges against Mr. Garcia, nor has any been filed against
 3
     him since.
 4
            3.9     As a proximate result of the actions of Defendant Benenati, Mr. Garcia
 5
     sustained acute fractures of the left anterior fourth through sixth ribs; an open displaced
 6
     oblique fracture of shaft of his left ulna; head injury and scalp lacerations requiring 7 staples
 7

 8   to close and a collapsed lung. Ms. Archambeau suffered bruises and extreme psychological

 9   distress and exacerbation of a pre-existing emotional and psychological condition.
10          3.10    As a proximate result of the actions of the other individually named
11
     defendants both of the Plaintiffs suffered damages as set out above and more fully below.
12
                           IV. LIABILITY AND CAUSES OF ACTION
13

14          First Cause of Action: Violation of Civil Rights
15
            4.1     The facts reflected in 3.1-3.10, supra, are herein incorporated by reference.
16
            4.2     Defendant Benenati arrested plaintiff without probable cause. and subjected
17
     him to unlawful and unnecessary force in violation of the Fourth and Fourteenth Amendments
18

19   to the Constitution of the United States, all in violation of 42 U.S.C.§1983. Defendant

20   Benenati also caused Plaintiff Garcia to be jailed and charged with crimes he had not

21   committed, again without probable, cause constituting further violation of plaintiff’s rights
22
     under the Fourth and Fourteenth Amendments to the United States constitution, and for these
23
     further acts Defendant is liable to Plaintiff pursuant to 42 U.S.C.§1983.
24
            4.3     At all times relevant hereto, Defendant Benenati, and the individual defendants
25
     and John Doe defendants herein, were acting under color of state law.
26

       AMENDED COMPLAINT FOR DAMAGES &                       Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -7                     + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                                PLLC
         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 8 of 13




 1           4.4     The actions of the individually named and John Doe defendants were in

 2   violation of plaintiff’s rights under the Fourteenth Amendment to the United States
 3
     Constitution, in violation of 42 U.S.C. §1983.
 4
             4.5     The actions of the defendants were conducted with malice, and without any
 5
     regard for the rights of plaintiffs.
 6
             4.6     Defendant Benenati also subjected Plaintiff Archambeau to unlawful and
 7

 8   unnecessary force in violation of the Fourth and Fourteenth Amendments to the Constitution

 9   of the United States, all in violation as well of 42 U.S.C.§1983.
10           Second Cause of Action:            Common Law Negligent/Intentional
                                  Infliction of     Severe Emotional Distress; Outrage
11

12           By this reference, Plaintiffs incorporate each and every allegation set forth in the

13   preceding paragraphs.
14           4.71    Defendant Benenati, by his conduct. intentionally, or with reckless indifference
15
     to the well-being of plaintiffs, inflicted severe emotional distress on plaintiffs.
16
             4.82    The actions of the defendant as alleged above are so outrageous in character,
17
     and so extreme in degree, as to go beyond all possible bounds of decency, and be regarded as
18

19   atrocious and utterly intolerable in a civilized community.

20           4.93    As a direct and proximate result of the aforementioned acts and conduct of

21   defendant Benenati, Plaintiffs suffered extreme, severe and ongoing emotional distress.
22   Third 4.4       Defendants State of Washington and Parks Department are vicariously liable
23
     for the acts of Benenati their agent and/or employee.
24

25           Second Cause of Action:        Common Law False Arrest and False Imprisonment

26

       AMENDED COMPLAINT FOR DAMAGES &                        Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -8                      + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                                 PLLC
         Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 9 of 13




 1          4.105 By this reference, plaintiff incorporates each and every factual allegation set

 2   forth above.
 3
            4.116 The actions of the defendant Benenati alleged above constitute false arrest and
 4
     false imprisonment for which the defendants are liable to plaintiff Garcia.
 5
            Fourth4.7       Defendants State of Washington and Parks Department are vicariously
 6
     liable for the acts of Benenati their agent and/or employee.
 7

 8          Third Cause of Action:         Common Law Malicious Prosecution

 9          4.128 By this reference, plaintiff incorporates each and every factual allegation set
10   forth above.
11
            4.139 Defendant Benenati, without just cause instituted charges against plaintiff
12
     Garcia for which there was no probable cause.
13
            4.1410 The charges against plaintiff were brought with malice.
14

15          4.1511 The charges against plaintiff were abandoned.

16          Fifth4.12       Defendants State of Washington and Parks Department are vicariously

17   liable for the acts of Benenati their agent and/or employee
18          Fourth Cause of Action:        Common Law Assault and Battery
19
            4.1613 By this reference, Plaintiff incorporates each and every factual allegation set
20
     forth above.
21
            4.1714 Defendant Benenati intentionally acted to put plaintiffs in fear of injury, and
22

23   in fact struck and injured both of them without provocation or justification.

24          4.1815 As a result of these actions of Defendant Benenati, plaintiffs were injured.

25

26

       AMENDED COMPLAINT FOR DAMAGES &                      Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       -9                    + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                               PLLC
        Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 10 of 13




 1          Sixth4.16         Defendants State of Washington and Parks Department are

 2   vicariously liable for the acts of Benenati their agent and/or employees.
 3

 4
            Fifth Cause of Action:          Negligence
 5
            4.1917 By this reference, Plaintiff incorporates each and every factual allegation set
 6
     forth above.
 7

 8          4.2018 Defendants Layton, Ingram, and Steinbach and Niles, and JOHN and JANE

 9   DOES 1-10 and by them Defendants State of Washington and Parks Department knew
10   and/or should have known that Defendant Benanti posed a significant, continuing and
11
     unreasonable danger of harm to visitors at Washington State Parks and was likely to cause
12
     injury to park visitors if not properly controlled.
13
            4.2119 Defendants State of Washington and Parks Department had a special
14

15   relationship with Benenati, so as to create a duty to take reasonable care to so control

16   Benenati as to prevent his causing harm to others. Nonetheless, defendants failed to exercise

17   reasonable care to supervise, train and/or control Benenati so as to prevent harm to park
18   visitors at Benenati’s hands.
19
                                            V.     DAMAGES
20
            5.1     As a direct and proximate result of the negligence of the defendants, and each of
21
     them, Plaintiff, Dale Garcia has suffered and will suffer the following damages:
22

23          A.       Violation of Civil Rights      Pain and suffering, past, present and future,

24   physical and psychological;

25          B.       Pain and suffering, past, present and future, physical and psychological;
26

       AMENDED COMPLAINT FOR DAMAGES &                      Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       - 10                  + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                               PLLC
           Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 11 of 13




 1            CB.   Past and future medical expenses;

 2            DC.   Past and future loss of ability to enjoy life;
 3
              ED.   Loss of income ;
 4
              F.    Past and future medical expenses;
 5
              GE.   Legal fees and bail premium; and
 6
              HF.   Loss of consortium.
 7

 8            5.2   As a direct and proximate result of the negligence of the defendants, and each

 9   of them, Plaintiff, Jana Archambeau has suffered and will suffer the following damages:
10            G     I.      Violation of Civil Rights;
11
              J.    Pain and suffering, past, present, and future, physical and psychological;
12
              KH.   Past and future loss of the ability to enjoy life; and
13
              L.            I.      Loss of consortium.
14

15   ///

16   ///

17

18                                  VI.     PRAYER FOR RELIEF
19
              6.1   WHEREFORE, plaintiff prays for judgment against defendants and each of
20
     them for the items of damages set forth in paragraphs 6.1 and 6.2 above, and for costs,
21
     disbursements, attorney’s fees, and any other items of damage appropriate in the premises.
22

23            6.2   Plaintiff further seeks reasonable attorney fees and costs pursuant to

24   42U.S.C.§1983, 1988.

25

26

       AMENDED COMPLAINT FOR DAMAGES &                       Leemon      403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       - 11                   + Royer    Phone 206 269-1100 Fax 206 269-7424
                                                                 PLLC
        Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 12 of 13




 1           6.3     Plaintiff further seeks punitive damages against the individual defendants for

 2   their violation of plaintiffs' civil rights, done with active malice, evil purpose and without
 3
     regard for their rights.
 4
             DATED this 27th13th day of AugustOctober, 2020.
 5
                                           LEEMON + ROYER, PLLC
 6

 7

 8                                         _____________________________
 9                                         Mark Leemon. WSBA #5005
                                           Counsel for Plaintiffs
10
                                           PFAU COCHRAN VERTETIS AMALA, PLLC
11

12                                         _______________________________
13                                         Tom Vertetis, WSBA #29805
                                           Counsel for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

       AMENDED COMPLAINT FOR DAMAGES &                     Leemon     403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       - 12                 + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                              PLLC
        Case 3:20-cv-05945-BHS Document 12-1 Filed 11/02/20 Page 13 of 13




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that I caused to be electronically filed the foregoing document with the
 3
     Clerk of the Court and served Defendant via email at the following:
 4

 5          Stewart A. Estes
            KEATING, BUCKLIN & McCORMACK, INC.
 6          801 Second Ave., Ste. 1210
            Seattle, WA 98104
 7
            sestes@kbmlawyers.com
 8
            I declare under penalty of perjury under the laws of the United States of America
 9
     that the foregoing is true and correct.
10
            DATED 10/13/20
11

12

13                                             __Diane Oggoian_______
                                               Diane Oggoian, Paralegal
14

15

16

17

18

19

20

21

22

23

24

25

26

       AMENDED COMPLAINT FOR DAMAGES &                       Leemon       403 Columbia St., Ste. 500 Seattle, WA 98104
       VIOLATION OF CIVIL RIGHTS       - 13                   + Royer     Phone 206 269-1100 Fax 206 269-7424
                                                                PLLC
